

115 HR 1816 IH: Icebreaker Act
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1816IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Young of Alaska (for himself, Mr. Larsen of Washington, Mr. Garamendi, and Mr. Hunter) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the Secretary of the Navy to enter into a contract for the procurement of heavy
			 icebreakers.
	
 1.Short titleThis Act may be cited as the Icebreaker Act. 2.Navy procurement of heavy icebreakersThe Secretary of the Navy, in consultation with the Secretary of the department in which the Coast Guard is operating, may enter into a contract for the procurement of not more than three heavy icebreakers and not more than three medium icebreakers.
		